In an action to recover damages for negligence and strict products liability, the defendant appeals from an order of the Supreme Court, Westchester County (Walsh, J.), entered January 15, 1986, which denied its motion to dismiss the complaint.
Ordered that the order is modified, on the law, by deleting the provision thereof which denied that branch of the defendant’s motion which was to strike the demand for punitive damages, and substituting therefor a provision granting that branch of the motion. As so modified, the order is affirmed, without costs or disbursements.
The complaint alleged, in essence, that a fire truck that the plaintiff had purchased from the defendant was involved in an accident, and was found thereafter to be totally unsafe for operation due to negligence in the manufacturing process and a design defect. These allegations are adequate to state causes of action sounding in negligence and strict products liability (see, Hartford Ins. Group v Curry Chevrolet Sales & Serv., 119 AD2d 546).
However, giving the complaint every favorable inference that could be drawn therefrom (Siegel, NY Prac § 265), it fails to allege any ground upon which to premise an award of punitive damages (see, Walker v Sheldon, 10 NY2d 401). Weinstein, J. P., Spatt, Sullivan and Harwood, JJ., concur.